Citation Nr: 1107871	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-43 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for spina bifida occulta.  

2.  Entitlement to service connection for a back disability other 
than spina bifida occulta.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to October 1994 
and from November 1997 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2008 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In October 2010, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by 
the undersigned Acting Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary development.  

Available post-service medical records indicate that the Veteran 
has been diagnosed with spina bifida occulta as well as with 
degenerative changes of his lower lumbar spine.  

The agency of original jurisdiction has denied the Veteran's 
claim for service connection for spina bifida occulta on the 
basis that this condition is a congenital or developmental defect 
not subject to service connection.  In this regard, the Board 
notes that congenital or developmental defects are not diseases 
or injuries within the meaning of the applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9 (2010).  Such conditions are part of a 
life-long defect and are normally static conditions which are 
incapable of improvement or deterioration.  See VAOGCPREC 67-90 
(1990).  

VA regulations specifically prohibit service connection for a 
congenital or developmental defect-unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service 
connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was subject 
to a superimposed disease or injury).  See also Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995) & Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993).  

In any event, service connection may be granted for diseases (but 
not defects) of congenital, developmental or familial origin if 
the condition was incurred in or aggravated during service.  
While a defect is a structural or inherent abnormality or 
condition that is more or less stationary in nature, a disease is 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the body 
that is manifested by a characteristic set of symptoms and signs 
and whose etiology, pathology, and prognosis may be known or 
unknown.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).  

In the current appeal, the Veteran argues that he did not have 
any back problems prior to his active duty, but that he began to 
experience back pain immediately following a March 2001 
helicopter crash.  See the October 2010 hearing transcript, pages 
5, 11.  In this regard, the Board acknowledges that service 
treatment records indicate that the Veteran was involved in a 
helicopter crash during service.  While the Veteran's separation 
examination does not reveal any injury to, or disability of, his 
back, the records clearly indicate that he was involved in an in-
service accident.  

Significantly, the Veteran has not been accorded a pertinent VA 
examination.  In light of the service treatment records finding 
of a helicopter crash and the Veteran's competent complaints of 
low back pain since that purported injury to his back, the Board 
concludes that a remand of his appeal is necessary.  
Specifically, on remand, the Veteran should be accorded a 
pertinent VA examination to determine whether his spina bifida 
occulta is a congenital defect or a congenital disease that 
underwent a permanent increase in severity during such active 
duty.  Also on examination, the examiner should be asked to 
express an opinion regarding the etiology of any other back 
disability (to include degenerative changes) shown on evaluation.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles 
v. Principi, 16 Vet. App. 370 (2002); and 38 C.F.R. § 3.159(c)(4) 
(2010) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim].  

Also on remand, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of back treatment that the 
Veteran may have received at the VA Medical 
Center in Little Rock, Arkansas since March 
2008.  All records so obtained should be 
associated with the Veteran's claims folder.

2.  Then, accord the Veteran an appropriate 
VA examination to determine the nature, 
extent, and etiology of his spina bifida 
occulta and any other back disability that he 
may have.  The Veteran's claims folder, 
including a copy of this remand, must be made 
available to the examiner.  All diagnostic 
testing deemed to be necessary by the 
examiner, including X-rays, should be 
accomplished.  

The examiner is asked to discuss the 
following:

A.  Whether the Veteran's spina bifida 
occulta is a congenital "disease" or 
congenital "defect."  To assist the 
examiner, the Board notes that for VA 
adjudication purposes "disease" generally 
refers to a condition considered capable of 
improving or deteriorating, whereas 
"defect" generally refers to a condition 
not considered capable of improving or 
deteriorating.  (As an example, VA considers 
sickle cell anemia as congenital "disease" 
for VA purposes whereas mental retardation is 
considered a congenital "defect").

B.  If the examiner concludes the Veteran's 
spina bifida occulta is a congenital disease, 
the examiner should then render an opinion as 
to whether the Veteran's spina bifida occulta 
underwent a permanent increase in severity 
during his active service, and if so, whether 
the permanent increase in severity during 
service was due to the natural progress of 
the condition.  

C.  For any back disability other than spina 
bifida occulta diagnosed on examination, the 
examiner should opine as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that such disorder 
had its clinical onset in service or is 
otherwise related to active duty.  

Complete rationale for all opinions expressed 
should be provided.  

3.  Following completion of the above, the 
issues on appeal should be adjudicated.  If 
the decisions remain adverse, the Veteran and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include the applicable law and regulations 
considered pertinent to these issues as well 
as a summary of the evidence of record.  An 
appropriate period of time should be allowed 
for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


